  Case 6:20-cv-00657-JCB Document 1-1 Filed 12/23/20 Page 1 of 6 PageID  #: 5 Submitted
                                                                      Electronically
                                                                                               12/16/2020 3:56 PM
                                                                                         Gregg County District Clerk
                                                                                         By: Debbie Kinney ,deputy




                                  CAUSE NO. 2020-2175-CCL2


WALTER WEBER                      §                               IN THE DISTRICT COURT OF
    Plaintiff                     §
                                  §
VS.                               §                                    GREGG COUNTY, TEXAS
                                  §
SCHNEIDER NATIONAL CARRIERS, INC. §
     Defendants                   §                                  _____ JUDICIAL DISTRICT


   PLAINTIFF’S FIRST AMENDED PETITION with REQUEST FOR DISCLOSURE


TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff, WALTER WEBER (herein after referred to as Plaintiff Weber), files this First

Amended Petition against SCHNEIDER NATIONAL CARRIERS, INC. (herein after referred to

as Defendant Schneider) and alleges as follows:

                                           I.
                                 DISCOVERY PLAN LEVEL 3

       Plaintiff intends to conduct discovery under Level 3 of Texas Rule of Civil Procedure

190.4. Plaintiff will seek a Court Order with discovery control plan shortly after Defendant files

its answer

                                            II.
                                     CLAIM FOR RELIEF

       Plaintiff seeks monetary relief not more than $1,000,000. Plaintiff Weber has sustained a

serious neck injury and will likely require surgical intervention. Thus, Plaintiff reserves the right

to modify this amount as the circumstances warrant.




                                     EXHIBIT "A"
  Case 6:20-cv-00657-JCB Document 1-1 Filed 12/23/20 Page 2 of 6 PageID #: 6




                                                 III.
                                               PARTIES

       Plaintiff is an individual residing in Moore, Frio County, Texas. The last three numbers

of Plaintiff’s Driver’s License are 498 and the last three numbers of Plaintiff’s Social Security

Number are, 456.

       Defendant Schneider National Carriers, Inc. is a domestic entity which is authorized to do

business in Texas. It may be served by serving its attorney of record, Mark Burck of Hanszen

Laporte at 14201 Memorial Drive Houston, Texas 77079 or wherever he may be found in any

manner authorized by the Texas Rules of Civil Procedure. Service of process is requested by

private process as authorized by this Court.

                                               IV.
                                          JURISDICTION

       This Court has subject-matter jurisdiction over this lawsuit and the damages sought are

within the jurisdictional limits of this Court.

                                                    V.
                                                  VENUE

       Venue is proper in Gregg County, Texas, because the incident that forms the basis of this

lawsuit occurred in Gregg County, Texas.

                                                   VI.
                                                  FACTS

       This is a non-subscriber work injury case. On or about September 21, 2020, Plaintiff,

who was employed by Defendant Schneider National Carriers, Inc., was working as a truck

driver and was delivering a load to a Dollar General in Longview, Texas. When Plaintiff went to

open the back of his truck to begin unloading the boxes, many of the boxes had not been

properly secured when they were loaded onto the truck, and they fell on top of Plaintiff, injuring

                                                   -2-
  Case 6:20-cv-00657-JCB Document 1-1 Filed 12/23/20 Page 3 of 6 PageID #: 7




his neck.

        Defendant Schneider is responsible for loading and packing the truck that Plaintiff was

driving. Their employees negligently failed to adequately secure the boxes in the truck, which

caused them to fall on top of Plaintiff. Thus, Defendant was negligent and such negligence

proximately caused Plaintiff’s injuries and damages.



                                                VII.
                               CAUSES OF ACTION- Negligence
                           Defendant Schneider National Carriers, Inc.

        Defendant Schneider National Carriers, Inc. is a “non-subscriber” meaning it does not

carry workman’s compensation insurance. Thus, it has waived all defenses that Plaintiff was

comparatively negligent. Defendant Schneider had a duty to provide Plaintiff with a reasonably

safe place to work, to properly supervise it’s employees, to adequately train it’s employees and

to ensure proper safety measures and protocols were followed. Defendant Schneider National

Carriers, Inc. breached its duty to Plaintiff in all these respects.

                                               VIII.
                                             DAMAGES

        As a result of the incident, Plaintiff Pristouris has suffered serious injuries to his neck.

Plaintiff is currently receiving treatment for these injuries, and the extent and duration of the

injury is not fully known at this time. Plaintiff’s injuries have been debilitating, and have limited

his ability to do normal activities of daily living. Because his bodily injuries were proximately

caused by the Defendant’s negligence, Plaintiff is entitled to reasonable and proper

compensation for all the damages Plaintiff sustained including, but not limited to the following:

                a.      past and future medical expenses;


                                                   -3-
  Case 6:20-cv-00657-JCB Document 1-1 Filed 12/23/20 Page 4 of 6 PageID #: 8




                b.      past and future physical pain and mental anguish;

                c.      past and future physical impairment;

                d.      past and future disfigurement;

                e.      past and future lost wages; and

                f.      past and future lost earning capacity.


                                               IX.
                                          JURY DEMAND

        Plaintiff demands a jury trial and has tendered the appropriate fee with his Original
Petition.


                                           X.
                                 REQUEST FOR DISCLOSURE

        Under Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant Schneider

National Carriers, Inc. disclose, within 50 days of service of this request, the information or

material described in Rule 194.2.

                                                XI.
                                              PRAYER

        Plaintiff prays that he have judgment against Defendant, for actual damages shown and

proved at trial, for prejudgment and post-judgment interest, for costs of court and for all other

relief, legal and equitable, to which he is entitled.



                               XII.
          DOCUMENTS CONTEMPORANEOUSLY SERVED ON DEFENDANT

        In addition to the Request for Disclosure, which is incorporated into this Petition,

Plaintiff has attached the following written discovery, which is being served on Defendant:


                                                  -4-
Case 6:20-cv-00657-JCB Document 1-1 Filed 12/23/20 Page 5 of 6 PageID #: 9




          a. Plaintiff’s Request for Production to Defendant Schneider National Carriers,

             Inc.

          b. Plaintiff’s Interrogatories to Defendant Schneider National Carriers, Inc.




                                          -5-
Case 6:20-cv-00657-JCB Document 1-1 Filed 12/23/20 Page 6 of 6 PageID #: 10




                                          Respectfully submitted,

                                          THE PACKARD LAW FIRM



                                  By: ________________________________
                                         Daniel W. Packard
                                         State Bar No. 00791392
                                         Email: dan@packardfirm.com

                                          1100 NW Loop 410, Suite 104
                                          San Antonio, Texas 78213
                                          Telephone Number: (210) 340-8877
                                          Fax Number: (210) 340-8787

                                          Attorney for Plaintiff




                                    -6-
